Citation Nr: 0843924	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He was awarded a Purple Heart Medal and a 
Combat Infantryman Badge for service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's PTSD is currently manifested by nightmares and 
sleep disturbances, hypervigilance, easy startle response, 
irritability, depression, and anxiety.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The July 2006 letter included all of these notification 
requirements.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  Regarding these notice 
requirements, the RO, in its July 2006 letter, listed 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's statements, including statements made during 
his compensation examination in August 2006, contain a 
discussion as to the impact of his disability on his 
employment and daily life, and why ratings higher than those 
assigned under VA's rating schedule were warranted.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Service connection was granted by rating 
decision dated in July 2001, with the current 50 percent 
evaluation being assigned at that time.  The veteran 
submitted a claim for an increased rating in July 2006.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A 50 percent rating is warranted for PTSD for occupational 
and social impairment with reduced reliability, and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in August 2006.  At that 
time, the veteran reported that he was not currently in 
psychiatric treatment for his PTSD and had no history of 
suicidal behavior or violence.  He reported nightmares and 
bad dreams, hypervigilance, easy startle response, 
irritability, depression, and anxiety.  These symptoms had 
been present for many years and occurred almost daily.  He 
was currently working as a maintenance person at a library 
and was generally able to perform his job, although he was 
generally left alone.  He did not miss time from work.  He 
had some college and had never been married, but had a son 
with whom he had a poor relationship.  He lived alone and 
generally isolated himself, only talking to a few neighbors.  
On mental status examination, he was casually dressed and 
cooperative.  His mood was neutral.  His affect was blunted.  
Speech was normal and there were no perceptual problems.  
Thought process and thought content were normal.  There was 
no suicidal or homicidal ideation. He was oriented as to 
person, place and time.  Insight and judgement were fair.  
Impulse control was also fair.  He was able to work full time 
and take care of his activities of daily living, but spent 
most of free time isolated at home, doing some gardening.  
The diagnosis was PTSD.  The veteran's GAF score was 50.  The 
veteran's symptoms were characterized as moderate, with him 
being somewhat isolative.  

Treatment records from the local Vet Center show that the 
veteran had sought intermittent treatment at that facility in 
2000 and again in August 2006.  When last evaluated, in 
October 2006, the veteran stated that he could still see 
events that had occurred while he was in Vietnam.  He became 
tearful and left quickly before completing his therapeutic 
hour.  Attempts by the therapist to contact him to return for 
additional therapy were unsuccessful and the file was closed 
in January 2007.  

Under the criteria for the evaluation of PTSD, a 70 percent 
rating requires deficiency in most areas such as work and 
family relations.  While the veteran apparently does not have 
many social relationships to speak of, he is able to work at 
his job, without missing work due to PTSD symptoms.  
Moreover, he has not exhibited such symptoms as suicidal 
ideations, obsessional rituals, intermittent or illogical 
speech, or near-continuous panic or depression that affects 
his ability to independently function.  While he does exhibit 
some problems with impulse control and irritability, there 
are no documented periods of violence, spatial disorientation 
or neglect of his personal appearance or hygiene.  Under 
these circumstances, the symptoms exhibited by the veteran, 
nightmares and sleep disturbances, hypervigilance, easy 
startle response, irritability, depression, and anxiety do 
not meet the criteria of the 70 percent level.  As such, the 
appeal must be denied.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


